DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data gathering module…”, “an analyzing module…”, “an aggregation and visualization engine…”,  and “an access control cum distribution engine being configured to…” in claim 1, “a registration module being configured to…” in claim 2, “an update module being configured to…” in claim 3, “a recommendation engine being configured to…” in claim 5, “the access control cum module further configured to …” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim limitations “a data gathering module being configured to…”, “an analyzing module being configured to…”, “a aggregation and visualization engine being configured to …”,  and “an access control cum distribution engine being configured to…”, “a registration module being configured to …”, “an update module being configured to…”, “a recommendation engine being configured to …”, “the access control cum module further configured to enable users to set privacy” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A processor as structure, material, or act for performing the claimed limitations that are not described in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term "better opportunities" in claim 5 is a relative term which renders the claim indefinite.  The term "better opportunities" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Analysis
The claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: process, machine, manufacture, or composition of matter. 

STEP 2A, PRONG l:
Limitation recites:
A data gathering module, in a processor, wherein the data gathering module being configured to gather…” (minus processor”
analyze the gathered first set of qualitative and quantitative information and the second set of qualitative and quantitative information” (minus processor)
enable a selective distribution of a set of the gathered first set of qualitative and quantitative information and the second set of qualitative and quantitative information, the analyzed first set of qualitative and quantitative information and the second set of qualitative and quantitative information, and the aggregated first set of qualitative and quantitative information and the second set of qualitative and quantitative information to each of the plurality of stake-holders” (minus processor).
“aggregate and visualize the analyzed first set of qualitative and quantitative information and the analyzed second set of qualitative and quantitative information…” (minus processor)
For limitation (b) and (c), under its broadest reasonable interpretation, the limitation covers performance of the limitation in mind that “can be performed in the human mind, or by a human using a pen and paper”). For example, ‘analyzing’ in the context of this claim encompasses an observation or evaluation that animal, pet behavioral information for changing diet plan accordingly. ‘enable a selective distribution of data’ in the context of this claim encompasses a judgement of selecting how data being distributed. If a claim limitation, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the ‘Mental Processes’ grouping of abstract ideas. Accordingly, the claim recites an abstract idea 
Accordingly, limitation (b), (c) recites a patent-ineligible abstract idea.
STEP 2A, PRONG 2:
Limitations (a) and (d) merely constitute insignificant pre-solution data gathering activity (data gathering and outputting).
The additional limitations “a data aggression system…”, “a data gathering module, in a processor,…”, “an analyzing module, in the processor,…”, “an aggregation and visualization system…”, “an access control cum distribution engine,…” are recited at a high level of generality and amounts to adding the words "apply it" in connection with a general purpose computer. 
STEP 2B:
Under step 2B, the limitation (a) and d merely constitute insignificant pre-solution activity (data gathering and outputting) and are well-known, conventional, and routine in the art. 
Viewed as a whole, the additional claim elements do not provide meaningful limitations sufficient to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to “significantly more” than the abstract idea itself. Therefore, claim 1 is  rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim 10 is being rejected under U.S.C. 101 for similar reason.
Claims 2-9, 11-20 are dependent on their respective parent claims and include all the limitations of these claims.; these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, thus the claims are direct to abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burghardi et al. (U.S. Pub. No. 2002/0120402 A1) in view of Fuller et al. (U.S. Pub. No. 2015/0371342 A1).
Regarding claim 1, Burghardi teaches data aggregation system comprising a data gathering module, in a processor, wherein the data gathering module being configured to gather a first set of qualitative and quantitative information and a second set of qualitative and quantitative information from the plurality of users and a plurality of stake-holders (paragraph [0009], [0024], [0034], line 1-8, [0036], getting the feed data  in regards to type and amount of ingredients from on-site farm and from at least one additional site (e.g., one or more supplier location), and animal characteristic data to generate profile data representative of a nutrient profile for the animal, noted, the feed data  in regards to type and amount of ingredients from on-site farm and from at least one additional site in interpreted as a first set of qualitative and quantitative information and a second set of qualitative and quantitative information from the plurality of users and a plurality of stake-holders; also see [0020], [0022]); 
an analyzing module, in the processor, wherein the analyzing module being configured to analyze the gathered first set of qualitative and quantitative information and the second set of qualitative and quantitative information (paragraph [0026], [0034], [0037], generating the ration data based on evaluation, also see paragraph [0029]-[0033]).
Burghardi does not explicitly disclose: an aggregation and visualization engine, in the processor, wherein the aggregation and visualization engine being configured to aggregate and visualize the analyzed first set of qualitative and quantitative information and the analyzed second set of qualitative and quantitative information.
Fuller teaches an aggregation and visualization engine, in the processor, wherein the aggregation and visualization engine being configured to aggregate and visualize the analyzed first set of qualitative and quantitative information and the analyzed second set of qualitative and quantitative information  (paragraph [0035]-[0036], paragraph [0038], line 6-13, paragraph [0052], line 19-29, paragraph [0053], [0055], sending notification comprising health history information, disease information, medical condition information, treatment information, hereditary information and symptom information, which is interpreted as an aggregation and visualization engine, in the processor, wherein the aggregation and visualization engine being configured to aggregate and visualize the analyzed first set of qualitative and quantitative information and the analyzed second set of qualitative and quantitative information).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include an aggregation and visualization engine, in the processor, wherein the aggregation and visualization engine being configured to aggregate and visualize the analyzed first set of qualitative and quantitative information and the analyzed second set of qualitative and quantitative information into computer system for determining a customized animal feed of Burghardi.
Motivation to do so would be to include an aggregation and visualization engine, in the processor, wherein the aggregation and visualization engine being configured to aggregate and visualize the analyzed first set of qualitative and quantitative information and the analyzed second set of qualitative and quantitative information to create manage and share information among guardians and their animals (Fuller, paragraph [0057], line 5-6).
Burghardi as modified by Fuller further teach: 
an access control cum distribution engine, in the processor, wherein the access control cum distribution engine being configured to enable a selective distribution of a set of the gathered first set of qualitative and quantitative information and the second set of qualitative and quantitative information, the analyzed first set of qualitative and quantitative information and the second set of qualitative and quantitative information, and the aggregated first set of qualitative and quantitative information and the second set of qualitative and quantitative information to each of the plurality of stake-holders (Burghardi, paragraph [0041]-[0042], providing a producer and/or supplier with ration data and additional information concerning the effect the effects of variations in dietary composition on factors such as cost, volume of feed, wastage and animal performance, as with the listing of the types and amounts of ingredient, the cost data and feed weight data can be representative of cost and feed weights associated with the overall custom diet and/or with feed mix(es) to be provided from individual location, noted, as data provided to the producer and/or supplier location in order to satisfy nutritional requirement or other criteria; also see paragraph [0034]-[0037]; in conjunction with the teaching of Fuller, paragraph [0053], [0055], generating report such as data summaries regarding specific animal profiles and showing the current animal profile, it teaches an access control cum distribution engine, in the processor, wherein the access control cum distribution engine being configured to enable a selective distribution of a set of the gathered first set of qualitative and quantitative information and the second set of qualitative and quantitative information, the analyzed first set of qualitative and quantitative information and the second set of qualitative and quantitative information, and the aggregated first set of qualitative and quantitative information and the second set of qualitative and quantitative information to each of the plurality of stake-holders as claimed).
Regarding claim 3, Burghardi as modified by Fuller teach all claimed limitations as set forth in rejection of claim 1, further teach an update module in the processor, wherein the update module being configured to enable an automatic update of a stored information in a database on encountering an additional information (Fuller, paragraph [0043], line 4-8 and line 19-24, paragraph [0044], updating the profile with data automatically acquired from various sources). 
Regarding claim 8, Burghardi as modified by Fuller teach all claimed limitations as set forth in rejection of claim 1, further teach a database in the processor, wherein the database being configured to store the gathered first set of qualitative and quantitative information and the second set of qualitative and quantitative information, the analyzed first set of qualitative and quantitative information and the second set of qualitative and quantitative information, and the aggregated first set of qualitative and quantitative information and the second set of qualitative and quantitative information (Burghardi, paragraph [0007], line 1-7, paragraph [0013], paragraph [0022], Fuller, paragraph [0033], line 8-11, paragraph [0035]-[0036], paragraph [0038], line 13-16, storing various data associated with animal). 
As per claim 10, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 and is similarly rejected.
As per claim 12, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 3 and is similarly rejected.
As per claim 14, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 8 and is similarly rejected.
Claims 2, 4-6, 9, 11, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burghardi et al. (U.S. Pub. No. 2002/0120402 A1) in view of Fuller et al. (U.S. Pub. No. 2015/0371342 A1), further in view of Skocic (U.S. Pub. No. 2012/0124387 A1).
Regarding claim 2, Burghardi as modified by Fuller teach all claimed limitations as set forth in rejection of claim 1, further teach a registration module in the processor, wherein the registration module being configured to enable registration of the plurality of users (Fuller, paragraph [0042]-[0043], registering guardian account and add animal profile associated with the guardian account) but do not explicitly disclose: wherein the registration module being configured to enable registration of the plurality of stake-holders.
Skocic teaches: wherein the registration module being configured to enable registration of the plurality of stake-holders (paragraph [0043], paragraph [0069]-[0070], paragraph [0078]-[0083], accessing animal information and its associated information according to access rights based on the user roles of its associated user account such as animal owner role, administrator role or veterinarian role, noted, as the user account includes access rights based on its roles as veterinarian role, thus it read into wherein the registration module being configured to enable registration of the plurality of stake-holders as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the registration module being configured to enable registration of the plurality of stake-holders into computer system into computer system for determining a customized animal feed of Burghardi.
Motivation to do so would be to include wherein the registration module being configured to enable registration of the plurality of stake-holders to address issue with when an animal is injured or has some other medical emergency, proper medical attention may be delayed until the medical record of the animal are obtained from its primary veterinarian, or medical treatment may have to be provided absent the medical records (Skocic, paragraph [0003], line 4-9).
Regarding claim 4, Burghardi as modified by Fuller teach all claimed limitations as set forth in rejection of claim 3, but do not explicitly disclose wherein the additional information being entered by the plurality of users and the plurality of stake-holders.
Skocic teaches wherein the additional information being entered by the plurality of users and the plurality of stake-holders (Skocic, paragraph [0050], paragraph [0053]-[0055], [0096], additional information entered by the user to update animal information; further, animal information being updated with information related to event at the animal shelter that being entered by a user at the animal shelter; animal data include medical history data (including veterinarian notes, electronic medical records, immunization records, surgical history, medication records, medical treatment records, etc…), which is read into wherein the additional information being entered by the plurality of users and the plurality of stake-holders). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the additional information being entered by the plurality of users and the plurality of stake-holders into computer system into computer system for determining a customized animal feed of Burghardi.
Motivation to do so would be to include wherein the additional information being entered by the plurality of users and the plurality of stake-holders to address issue with when an animal is injured or has some other medical emergency, proper medical attention may be delayed until the medical record of the animal are obtained from its primary veterinarian, or medical treatment may have to be provided absent the medical records (Skocic, paragraph [0003], line 4-9).
Regarding claim 5, Burghardi as modified by Fuller teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose a recommendation engine in the processor, wherein the recommendation engine being configured to provide better opportunities to the plurality of users and the plurality of stake-holders. 
Skocic teaches a recommendation engine in the processor, wherein the recommendation engine being configured to provide better opportunities to the plurality of users and the plurality of stake-holders (Skocic, paragraph [0054], line 16-25, paragraph [0056], the veterinarian provided with information for better treatment, which is interpreted as a recommendation engine in the processor, wherein the recommendation engine being configured to provide better opportunities to the plurality of users and the plurality of stake-holders).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include a recommendation engine in the processor, wherein the recommendation engine being configured to provide better opportunities to the plurality of users and the plurality of stake-holders into computer system for determining a customized animal feed of Burghardi.
Motivation to do so would be to include a recommendation engine in the processor, wherein the recommendation engine being configured to provide better opportunities to the plurality of users and the plurality of stake-holders to address issue with when an animal is injured or has some other medical emergency, proper medical attention may be delayed until the medical record of the animal are obtained from its primary veterinarian, or medical treatment may have to be provided absent the medical records (Skocic, paragraph [0003], line 4-9).
Regarding claim 6, Burghardi as modified by Fuller teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the first set of qualitative and quantitative information comprises sports related information, health related information, education related information, music related information and information related to miscellaneous data pertaining to the plurality of users and the plurality of stake-holders and the second set of qualitative and quantitative information comprises animal related data. 
Skocic teaches wherein the first set of qualitative and quantitative information comprises sports related information, health related information, education related information, music related information and information related to miscellaneous data pertaining to the plurality of users and the plurality of stake-holders and the second set of qualitative and quantitative information comprises animal related data (Skocic, paragraph [0054], line 16-25, paragraph [0056], [0096], line 1-8, teaches the medical history data and other related information obtained from veterinarian [the veterinarian is interpreted as plurality of stake-holder]; in conjunction with the guardian information, behavioral information, connection information and health information taught by Fuller (Fuller, paragraph [0035]-[0036]), which read into wherein the first set of qualitative and quantitative information comprises sports related information, health related information, education related information, music related information and information related to miscellaneous data pertaining to the plurality of users and the plurality of stake-holders and the second set of qualitative and quantitative information comprises animal related data data as claimed).	
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the first set of qualitative and quantitative information comprises sports related information, health related information, education related information, music related information and information related to miscellaneous data pertaining to the plurality of users and the plurality of stake-holders and the second set of qualitative and quantitative information comprises animal related data into computer system for determining a customized animal feed of Burghardi.
Motivation to do so would be to include wherein the first set of qualitative and quantitative information comprises sports related information, health related information, education related information, music related information and information related to miscellaneous data pertaining to the plurality of users and the plurality of stake-holders and the second set of qualitative and quantitative information comprises animal related data to address issue with when an animal is injured or has some other medical emergency, proper medical attention may be delayed until the medical record of the animal are obtained from its primary veterinarian, or medical treatment may have to be provided absent the medical records (Skocic, paragraph [0003], line 4-9).
Regarding claim 9, Burghardi as modified by Fuller teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the access control cum distribution engine being further configured to enable each of the plurality of users to set a privacy of their respective accounts on a web-based platform. 
Skocic teaches wherein the access control cum distribution engine being further configured to enable each of the plurality of users to set a privacy of their respective accounts on a web-based platform (Skocic, paragraph [0042], paragraph [0070], access rights based on user roles as owner, administrator or veterinarian is interpreted as wherein the access control cum distribution engine being further configured to enable each of the plurality of users to set a privacy of their respective accounts on a web-based platform).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the access control cum distribution engine being further configured to enable each of the plurality of users to set a privacy of their respective accounts on a web-based platform into computer system into computer system for determining a customized animal feed of Burghardi.
Motivation to do so would be to include wherein the access control cum distribution engine being further configured to enable each of the plurality of users to set a privacy of their respective accounts on a web-based platform to address issue with when an animal is injured or has some other medical emergency, proper medical attention may be delayed until the medical record of the animal are obtained from its primary veterinarian, or medical treatment may have to be provided absent the medical records (Skocic, paragraph [0003], line 4-9).
As per claim 11, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 2 and is similarly rejected.
As per claim 13, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 5 and is similarly rejected.
As per claim 15, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 9 and is similarly rejected.
Regarding claim 16, Burghardi as modified by Fuller teach all claimed limitations as set forth in rejection of claim 10, but do not explicitly disclose wherein the computer readable program when executed on the computer causes the computer to perform a further step of enabling the plurality of stake-holders to provide specific comments and suggestions to the plurality of users.
Skocic teaches: wherein the computer readable program when executed on the computer causes the computer to perform a further step of enabling the plurality of stake-holders to provide specific comments and suggestions to the plurality of users (Skocic, paragraph [0100], paragraph [0055]-[0056], [0096], veterinarian update event information related to animal such as veterinarian notes, how the event was treated, and the results of the event).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the computer readable program when executed on the computer causes the computer to perform a further step of enabling the plurality of stake-holders to provide specific comments and suggestions to the plurality of users into computer system for determining a customized animal feed of Burghardi.
Motivation to do so would be to include wherein the computer readable program when executed on the computer causes the computer to perform a further step of enabling the plurality of stake-holders to provide specific comments and suggestions to the plurality of users to provide specific comments and suggestions to the plurality of users to address issue with when an animal is injured or has some other medical emergency, proper medical attention may be delayed until the medical record of the animal are obtained from its primary veterinarian, or medical treatment may have to be provided absent the medical records (Skocic, paragraph [0003], line 4-9).
Regarding claim 17, Burghardi as modified by Fuller teach all claimed limitations as set forth in rejection of claim 10, but do not explicitly disclose wherein the plurality of stake- holders comprises one or more individuals associated with the plurality of users.
Skocic teaches: wherein the plurality of stake- holders comprises one or more individuals associated with the plurality of users (Skocic, paragraph [0079], paragraph [0082], paragraph [0087], paragraph [0096], the primary veterinarian is interpreted as wherein the plurality of stake-holders comprises one or more individuals associated with the plurality of users).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the plurality of stake- holders comprises one or more individuals associated with the plurality of users into computer system for determining a customized animal feed of Burghardi.
Motivation to do so would be to include wherein the plurality of stake- holders comprises one or more individuals associated with the plurality of users to address issue with when an animal is injured or has some other medical emergency, proper medical attention may be delayed until the medical record of the animal are obtained from its primary veterinarian, or medical treatment may have to be provided absent the medical records (Skocic, paragraph [0003], line 4-9).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burghardi et al. (U.S. Pub. No. 2002/0120402 A1) in view of Fuller et al. (U.S. Pub. No. 2015/0371342 A1), further in view of Shuler et al. (U.S. Pub. No. 2015/0039239 A1).
Regarding claim 7, Burghardi as modified by Fuller teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the first set of qualitative and quantitative information and the second set of qualitative and quantitative information being visualized by using at least one of mountains, graphs, spiders and pie-charts. 
Shuler teaches wherein the first set of qualitative and quantitative information and the second set of qualitative and quantitative information being visualized by using at least one of mountains, graphs, spiders and pie-charts (paragraph [0088], [0094], providing the summary information of collected data in the form of charts and graph, in conjunction with the teaching of Fuller, paragraph [0053], generating report such as data summaries regarding specific animal profiles, it teaches wherein the first set of qualitative and quantitative information and the second set of qualitative and quantitative information being visualized by using at least one of mountains, graphs, spiders and pie-charts as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the first set of qualitative and quantitative information and the second set of qualitative and quantitative information being visualized by using at least one of mountains, graphs, spiders and pie-charts into computer system for determining a customized animal feed of Burghardi.
Motivation to do so would be to include wherein the first set of qualitative and quantitative information and the second set of qualitative and quantitative information being visualized by using at least one of mountains, graphs, spiders and pie-charts for remotely evaluating the health of animals, and still more specifically, to intelligent systems, methods, and computer programs for real-time remote monitoring, evaluating, diagnosing and managing the health of different non-human animals (Shuler, paragraph [0002], line 2-6).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burghardi et al. (U.S. Pub. No. 2002/0120402 A1) in view of Fuller et al. (U.S. Pub. No. 2015/0371342 A1)), further in view of Gass et al. (U.S. Patent No. 8,738,722 B1).
Regarding claim 18, Burghardi as modified by Fuller teach all claimed limitations as set forth in rejection of claim 10, but do not explicitly disclose wherein the computer readable program when executed on the computer causes the computer to perform a further step of providing a chance to the plurality of users to earn profits based on their ratings. 
Gass teaches wherein the computer readable program when executed on the computer causes the computer to perform a further step of providing a chance to the plurality of users to earn profits based on their ratings (col. 3, line 18-26, col. 4, line 2-8, col. 6, line 52-67, providing the reward to the highest ranked user of the competition, which is equivalent to wherein the computer readable program when executed on the computer causes the computer to perform a further step of providing a chance to the plurality of users to earn profits based on their ratings).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the computer readable program when executed on the computer causes the computer to perform a further step of providing a chance to the plurality of users to earn profits based on their ratings into computer system for determining a customized animal feed of Burghardi.
Motivation to do so would be to include wherein the computer readable program when executed on the computer causes the computer to perform a further step of providing a chance to the plurality of users to earn profits based on their ratings so the vendors and other sponsors can provide users with awards, sponsor competitions, and promote their own organization (Gass, col. 3, line 33-35).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burghardi et al. (U.S. Pub. No. 2002/0120402 A1) in view of Fuller et al. (U.S. Pub. No. 2015/0371342 A1), further in view of Shuler et al. (U.S. Pub. No. 2015/0039239 A1).
Regarding claim 19, Burghardi as modified by Fuller teach all claimed limitations as set forth in rejection of claim 10, but do not explicitly disclose wherein the computer readable program when executed on the computer causes the computer to perform a further step of providing a feedback to the plurality of users and the plurality of stake-holders. 
Shuler teaches wherein the computer readable program when executed on the computer causes the computer to perform a further step of providing a feedback to the plurality of users and the plurality of stake-holders (paragraph [0094], providing the informational feedback to an animal owner, health care provider, a scientist, which is equivalent to wherein the computer readable program when executed on the computer causes the computer to perform a further step of providing a feedback to the plurality of users and the plurality of stake-holders).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the computer readable program when executed on the computer causes the computer to perform a further step of providing a feedback to the plurality of users and the plurality of stake-holders into computer system for determining a customized animal feed of Burghardi.
Motivation to do so would be to include wherein the computer readable program when executed on the computer causes the computer to perform a further step of providing a feedback to the plurality of users and the plurality of stake-holders for remotely evaluating the health of animals, and still more specifically, to intelligent systems, methods, and computer programs for real-time remote monitoring, evaluating, diagnosing and managing the health of different non-human animals (Shuler, paragraph [0002], line 2-6).
Regarding claim 20, Burghardi as modified by Fuller teach all claimed limitations as set forth in rejection of claim 10, but do not explicitly disclose wherein the computer readable program when executed on the computer causes the computer to perform a further step of providing parameters for measuring strengths, weakness and progress of each of the plurality of users and the plurality of stake-holders.
Shuler teaches wherein the computer readable program when executed on the computer causes the computer to perform a further step of providing parameters for measuring strengths, weakness and progress of each of the plurality of users and the plurality of stake-holders (paragraph [0056], paragraph [0058], line 1-9, paragraph [0061-[0062], paragraph [0068], paragraph [0072]-[0075], paragraph [0081], paragraph [0085], collecting multiple data points corresponding to health parameters over time to produce the insights to that animal regarding normal or healthy condition, which is equivalent to wherein the computer readable program when executed on the computer causes the computer to perform a further step of providing parameters for measuring strengths, weakness and progress of each of the plurality of users and the plurality of stake-holders).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the computer readable program when executed on the computer causes the computer to perform a further step of providing parameters for measuring strengths, weakness and progress of each of the plurality of users and the plurality of stake-holders into computer system for determining a customized animal feed of Burghardi.
Motivation to do so would be to include wherein the computer readable program when executed on the computer causes the computer to perform a further step of providing parameters for measuring strengths, weakness and progress of each of the plurality of users and the plurality of stake-holders for remotely evaluating the health of animals, and still more specifically, to intelligent systems, methods, and computer programs for real-time remote monitoring, evaluating, diagnosing and managing the health of different non-human animals (Shuler, paragraph [0002], line 2-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEN HOANG/Examiner, Art Unit 2168